Case 1:19-cr-00283-JGK Document 31 Filed 03/30/20 Page 1of1

Law Offices of
Thaniel J. Beinert & Associates
155 Bay Ridge Avenue, Brooklyn, NY 11220
Tel. (718) 921-6601 Fax. (718) 921-6609

March 30, 2020

VIA ECF & FIRST CLASS MAIL
United States District Court
Southern District of New York

Attn: Judge John G. Koeltl

500 Pearl Street, Courtroom 14A
New York, NY 10007-1312

Re: _ United States v. Gregory Konny
Docket No. 19 Cr. 283 (JGK)

Dear Judge Koeltl:

As you are aware, regarding the above referenced matter, on January 31, 2020 Your
Honor sentenced Mr. Konny to 46 months on both counts | and 2 to run concurrently in the
above referenced matter. Your Honor granted permission for Mr. Konny to self-surrender on
April 24, 2020 by 2:00 PM. In light of the current Covid-19 pandemic, coupled with Mr.
Konny’s known medical condition, it is respectfully requested that Your Honor adjourn Mr.
Konny’s surrender date for sixty (60) days. I have spoken with the Assistant US Attorney Aline
Flodr and she consents to my request.

I appreciate your consideration. ,

Sincerely, /
Vi. _/P> yo

Marc A. Merolesi

cc: AUSA Aline Flodr (via ECF)
Pretrial Services Mallori Brady (VIA EMAIL)

N:\Shared Documents\KONNY, GREG (FEDERAL CRIMINAL)\3-30-2020 Itr to court.doc
